SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ———— FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 18, 2011 HANCOCK HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) Mississippi 0-13089 64-0693170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Hancock Plaza 2510 14th Street Gulfport , Mississippi 39501 (Address of principal executive offices) ( 228) 868-4000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [x] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 18, 2011, Hancock Holding Company issued a press release reporting its 2010 financial results. A copy of this press release and the accompanying financial statements are attached hereto as Exhibit 99.1. Item 7.01 Regulation FD Disclosure. On January 18, 2011, Hancock Holding Company issued a press release reporting its 2010 financial results. A copy of this press release and the accompanying financial statements are attached hereto as Exhibit 99.1. This information is furnished under both Item 2.02, Results of Operations and Financial Condition, and Item 7.01, Regulation FD Disclosure. The information in this Form 8-K and Exhibit attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Hancock Holding Company 2010 Financial Results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Dated: January 20, 2011 HANCOCK HOLDING COMPANY (Registrant) By: /s/ Paul D. Guichet Name: Paul D. Guichet Title: Vice President Investor Relations For Immediate Release January 18, 2011 For More Information Carl J. Chaney, President and Chief Executive Officer Michael M. Achary, E.V.P. and Chief Financial Officer Paul D. Guichet, V.P. Investor Relations 800.522.6542 or 228.563.6559 Hancock Holding Company Announces 2010 Financial Results; Reports Increased Net Income for Fourth Quarter 2010 GULFPORT, Miss.(January 18, 2011) — Hancock Holding Company (NASDAQ: HBHC) today announced financial results for the fourth quarter and year ended December 31, 2010. For the fourth quarter of 2010 net income increased 14.6 percent over the preceding third quarter of 2010 to $17.0 million and advanced 27.9 percent over the 2009’s fourth quarter, excluding certain non-recurring merger items associated with that quarter’s acquisition of Peoples First Community Bank.Fully diluted earnings per share for the fourth quarter of 2010 were $0.46, compared to $0.40 for the 2010’s third quarter and $0.37 for the same quarter a year ago, excluding merger related items.Hancock’s return on average assets increased to 0.83 percent for the fourth quarter of 2010, from 0.70 percent for 2010’s third quarter. Net income for the full 2010 year amounted to $52.2 million, down 7.3 percent from 2009’s net income of $56.3 million, excluding merger related items.Diluted earnings per share for 2010 were $1.40, versus $1.70 last year, excluding merger related items.Hancock’s return on average assets for 2010 was 0.62 percent and 0.80 percent for 2009, excluding merger related items.The company’s pre-tax, pre-provision income for 2010 increased 6.4 percent to $142.9 million over the prior year period.Pre-tax pre-provision income is total revenue less non-interest expense and excludes one-time merger items and securities transactions. On December 22, 2010, Hancock Holding Company entered into a definitive agreement with Whitney Holding Corporation (“Whitney”), parent company of New Orleans-based Whitney Bank, for Whitney to merge into Hancock.The transaction is expected to be completed in the second quarter of 2011, subject to customary closing conditions and regulatory approval.Following the merger, Hancock expects to retain its strong capital position after an expected common stock raise of approximately $200 million, and anticipates repurchasing all of Whitney’s TARP preferred stock and warrants held by the U.S. Treasury, subject to regulatory approval. Hancock’s President and Chief Executive Officer Carl J. Chaney said, “The merger with Whitney will combine two of the Gulf South’s most respected financial services institutions and creates an unprecedented opportunity to enhance shareholder value and strengthen the financial options available to our customers across the combined company’s footprint.Both Hancock and Whitney were founded on similar core values more than a century ago to serve people throughout the Gulf South region.We are excited to meld two institutions with comparable business philosophies and common commitment to our region’s heritage and future.” 1 “Upon completion of the transaction, our business footprint will grow dramatically in Hancock’s current Louisiana, Mississippi, Alabama and Florida markets, and we will expand into dynamic new regions such as Houston and Tampa-St. Petersburg,” Chaney said.“Combined, the company will have approximately $20 billion in assets, $12 billion in loans and $16 billion in deposits.Customers will be served by more than 300 branch locations and have access to nearly 400 ATMs.Based upon assets, Hancock will become the 32nd largest bank headquartered in America.” Principal drivers of Hancock’s improved 2010 fourth quarter earnings were reflected in a wider net interest margin, up 21 basis points to 4.06 percent, along with a significantly lower provision for loan losses, down $4.9 million, or 29.9 percent.The wider net interest margin drove a $2.1 million, or 12 percent annualized, increase in net interest income.The lower provision for loan losses was primarily due to a continued improvement in the company’s overall asset quality.Net charge-offs showed significant improvement from prior quarters with a decrease of $4.0 million, or 29.1 percent, from the 2010 third quarter.Net charge-offs were 0.78 percent of average loans and were down 32 basis points, compared with the preceding third quarter’s 1.10 percent.For the 2010 fourth quarter, non-performing assets as a percent of loans and foreclosed assets improved to 3.17 percent from the prior quarter’s 3.55 percent but were up from 1.97 percent as of December 31, 2009. “We see continued improvement in our asset quality measures, and combined with the favorable economic outlook for our operating region, along with our announcement about the Whitney merger, we are excited about the coming year,” Chaney added. Highlights & Key Operating Items from Hancock’s Fourth Quarter Results Balance Sheet & Capital Total assets at December 31, 2010, were $8.14 billion, down $101.0 million, or 1.2 percent, from $8.24 billion at September 30, 2010.Compared to December 31, 2009, total assets decreased $558.8 million, or 6.4 percent.Hancock continues to remain very well capitalized with total equity of $856.5 million at December 31, 2010, up $18.9 million, or 2.3 percent, from December 31, 2009.The company’s tangible common equity ratio stood at an enviable 9.69 percent at December 31, 2010. Loan Growth For the quarter ended December 31, 2010, Hancock’s average total loans were $4.95 billion, which represented an increase of $576.3 million, or 13.2 percent, from the same quarter a year ago but were down $24.4 million, or 0.5 percent, from the third quarter of 2010 due to a continued lessening of loan demand in the company’s operating region.The increased level of average loans from the same quarter a year ago was primarily due to the Peoples First acquisition in December 2009 with an increase in commercial and real estate loans of $309.3 million, or 11.1 percent, and mortgage loans of $231.8 million, or 49.3 percent.Period-end loans increased $49.5 million, or 1.0 percent, from September 30, 2010.The increase in period-end loans reflected a 2.6 percentincrease in commercial and real estate loans, up $79.3 million, and a 2.5 percent increase, or $17.7 million, in direct consumer loans, offset by a 4.9 percent, or $34.2 million, decrease in mortgage loans, and a 4.0 percent decline, or $13.0 million, in indirect consumer loans. 2 Deposit Growth Period-end deposits for the fourth quarter were $6.78 billion, up $66.9 million, or 1.0 percent, from the prior quarter, but were down 5.8 percent, from December 31, 2009.The $420.1 million reduction in period-end deposits was caused by a $535.8 million, or 18.0 percent, decrease in time deposits offset by a 5.0 percent increase, or $53.9 million, in noninterest bearing deposits and a 5.7 percent increase, or $107.8 million, in interest-bearing transaction deposits.The $420.1 million reduction was primarily related to expected run-off in Peoples First time deposits.Prior to the acquisition, Peoples First deposit pricing was very aggressive in order to attract deposits and their deposit rates were considerably higher than comparable banks.Average deposits were down 1.7 percent, or $113.2 million, from the third quarter of 2010 but were up 19.7 percent, or $1.1 billion, from December 31, 2009 due to the Peoples First acquisition.The $113.2 million reduction in average deposits from third quarter was in time deposits, which were down $174.7 million, or 6.6 percent, and interest bearing and public fund time deposits, which were down $32.9 million, or 2.9 percent, offset primarily by an increase of $33.6 million, or 1.7 percent, in interest-bearing transaction deposits and $60.9 million, or 5.7 percent, in noninterest-bearing deposits.Hancock’s overall funding mix improved in the fourth quarter of 2010 with total transaction deposits (non-interest and interest-bearing) as a percent of total deposits at 46 percent, up from 44 percent from the prior quarter. Asset Quality Net charge-offs for 2010’s fourth quarter were $9.8 million, or 0.78 percent of average loans, down from the $13.8 million, or 1.10 percent, of average loans reported for the third quarter of 2010.Total net charge-offs for 2010 of $50.7 million represented a slight increase from 2009 net charge-offs of $50.3 million.Non-performing assets as a percent of total loans and foreclosed assets were 3.17 percent at December 31, 2010, down from 3.55 percent at September 30, 2010.The total dollar value of non-performing assets was down $17.3 million, or 9.8 percent, between September 30, 2010, and December 31, 2010.Approximately $12.6 million of loans, of which $8.7 million were on non-accrual status, were designated as troubled debt restructuring (TDR) at December 31, 2010.Non-accrual loans decreased $20.6 million, while other real estate owned (ORE) increased $1.4 million compared to the prior quarter.Loans 90 days past due or greater (accruing) as a percent of period-end loans decreased 12 basis points from September 30, 2010, to 0.03 percent at December 31, 2010. Hancock recorded a provision for loan losses for the fourth quarter of $11.4 million.The company’s allowance for loan losses was $82.0 million at December 30, 2010, and $79.7 million at September 30, 2010.The ratio of the allowance for loan losses as a percent of period-end loans was 1.65 percent at December 31, 2010, compared to 1.62 percent at September 30, 2010.Hancock’s reserving methodologies required the company to increase the allowance for loan losses by $2.3 million in the fourth quarter.In the fourth quarter of 2010, the company reversed $1.0 million of the $5.2 million specific reserve accrued in the second quarter of 2010 for the Gulf Oil Spill.Hancock is continuing to monitor the impact the Gulf Oil Spill is having on the company’s affected markets.The $1.0 million reversal was offset by an increase of $2.6 million in the company’s legacy loan portfolio and an increase of $0.7 million related to credit cards in the company’s acquired loan portfolio. Additional asset quality information (inclusive and exclusive of the covered assets of Peoples First) is provided in the following table: Consolidated Consolidated Hancock Without Asset Quality Information Holding Company Peoples First Non-accrual loans Restructured loans Foreclosed assets Total non-performing assets Non-performing assets as a percent of loans and foreclosed assets 3.17% 2.33% Accruing loans 90 days past due (a) Accruing loans 90 days past due as a percent of loans 0.03% 0.04% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 3.19% 2.37% Allowance for loan losses Allowance for loan losses as a percent of period-end loans 1.65% 1.96% Allowance for loan losses to NPAs + accruing loans 90 days past due 51.35% 82.38% (a) Accruing loans past due 90 days or more do not include purchased impaired loans which were written down to fair value upon acquisition and accrete interest income over the remaining life of the loan. 3 Net Interest Income Net interest income (taxable equivalent or te) for the fourth quarter increased $8.1 million, or 12.7 percent, while the net interest margin of 4.06 percent was 10 basis points wider than the same quarter a year ago.Growth in average earning assets was strong, compared with the same quarter a year ago with an increase of $636.7 million, or 9.9 percent, mostly reflected in higher average loans, up $576.3 million, or 13.2 percent, and short-term investments, up $108.0 million, or 21.7 percent, offset by a decrease of $47.6 million or 3.1 percent, in securities. The company’s loan yield decreased 20 basis points over the prior year’s fourth quarter, while the yield on securities decreased 82 basis points, pushing the yield on average earning assets down 35 basis points.However, total funding costs over the same quarter a year ago were down 45 basis points. Compared to the prior quarter, the net interest margin (te) was wider by 21 basis points, and the level of net interest income was up $2.1 million, or 3.0 percent.The $2.1 million increase was due to a $0.9 million increase in loan interest income and a decrease in interest expense of $2.4 million offset by a decrease in income from securities of $1.2 million.The yield on average earning assets was up 10 basis points from last quarter at 4.97 percent, while the total cost of funds decreased 11 basis points. Non-interest Income Non-interest income for the fourth quarter was down $28.3 million, or 44.7 percent, compared with the same quarter a year ago and decreased $0.1 million, or 0.4 percent, compared with the previous quarter.The decrease from the fourth quarter of 2009 was largely due to a $31.5 million, or 86.5 percent, decrease in other income that was primarily related to the $33.6 million gain on the December 2009 acquisition of Peoples First and by a decrease in service charges on deposit accounts of $1.6 million, or 13.8 percent.The overall decrease from the same quarter a year ago was partly offset by increases in secondary mortgage operations, up $1.7 million, or 120.8 percent; ATM fees, up $0.8 million, or 40.0 percent; trust fees, up $0.4 million, or 9.8 percent; investment and annuity fees, up $0.7 million, or 40.4 percent; insurance fees, up $0.4 million, or 13.3 percent, and debit and merchant fees, up $0.8 million, or 28 percent. The slight decrease in non-interest income compared to the prior quarter was due to a decrease of $1.1 million, or 10.1 percent, in service charges on deposit accounts; lower investment and annuity fees, down $0.6 million, or 19.7 percent, offset by increases in secondary mortgage market operations of $0.6 million, or 23.7 percent; and other income, which was up $0.5 million, or 11.0 percent. Operating Expense & Taxes Operating expenses for the fourth quarter were up $7.6 million, or 11.9 percent, compared to the same quarter a year ago, and were $3.2 million, or 4.7 percent, higher than the previous quarter.The increase from the same quarter a year ago was reflected in a 9.6 percent increase, or $3.1 million, in higher personnel expense; a 13.8 percent increase, or $3.2 million, in other operating expense; a 16.6 percent increase, or $0.9 million, in occupancy expense; and increased equipment expense of $0.4 million, or 15.9 percent. The increases were primarily due to the acquisition of Peoples First.The increase from the prior quarter was due to a 10.6 percent increase, or $2.6 million, in other operating expense (mostly related to higher professional fees and higher ORE expenses); higher occupancy expense of $0.3 million, or 5.6 percent; and an 8.4 percent increase in equipment expense, up $0.2 million. For the twelve months ended December 31, 2010, and 2009, the effective income tax rates were approximately 16 percent and 23 percent, respectively.Because of the reduced level of pre-tax income in 2010, the tax exempt interest income and the utilization of tax credits had a significant impact on the effective tax rate. The source of the tax credits for 2010 and 2009 resulted from investments in New Market Tax Credits, Qualified Bond Credits and Work Opportunity Tax Credits. 4 About Hancock Holding Company Hancock Holding Company — parent company of Hancock Bank (Mississippi), Hancock Bank of Louisiana, and Hancock Bank of Alabama — had assets of approximately $8.1 billion as of December 31, 2010.Founded in 1899, Hancock Bank consistently ranks as one of the country’s strongest, safest financial institutions, according to BauerFinancial, Inc.More corporate information and e-banking are available at www.hancockbank.com. “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995:Congress passed the Private Securities Litigation Act of 1995 in an effort to encourage corporations to provide information about companies’ anticipated future financial performance.This act provides a safe harbor for such disclosure, which protects the companies from unwarranted litigation if actual results are different from management expectations.This release contains forward-looking statements and reflects management’s current views and estimates of future economic circumstances, industry conditions, company performance, and financial results.These forward-looking statements are subject to a number of factors and uncertainties which could cause the Company’s actual results and experience to differ from the anticipated results and expectations expressed in such forward-looking statements. 5 Hancock Holding Company Financial Highlights (amounts in thousands, except per share data and FTE headcount) (unaudited) Three Months Ended Twelve Months Ended 12/31/2010 9/30/2010 12/31/2009 12/31/2010 12/31/2009 Per Common Share Data Earnings per share: Basic $ Diluted $ Cash dividends per share $ Book value per share (period-end) $ Tangible book value per share (period-end) $ Weighted average number of shares: Basic Diluted Period-end number of shares Market data: High sales price $ Low sales price $ Period end closing price $ Trading volume Other Period-end Data FTE headcount Tangible common equity $ Tier I capital $ Goodwill $ Amortizable intangibles $ Performance Ratios Return on average assets % Return on average common equity % Earning asset yield (TE) % Total cost of funds % Net interest margin (TE) % Noninterest expense as a percent of total revenue (TE) before amortization of purchased intangibles and securities transactions % Common equity (period-end) as a percent of total assets (period-end) % Leverage (Tier I) ratio % Tangible common equity ratio % Net charge-offs as a percent of average loans % Allowance for loan losses as a percent of period-end loans % Allowance for loan losses to NPAs + accruing loans 90 days past due % Average loan/deposit ratio % Non-interest income excluding securities transactions as a percent of total revenue (TE) % 6 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Twelve Months Ended 12/31/2010 9/30/2010 12/31/2009 12/31/2010 12/31/2009 Asset Quality Information Non-accrual loans $ Restructured loans (a) - - Foreclosed assets Total non-performing assets $ Non-performing assets as a percent of loans and foreclosed assets % Accruing loans 90 days past due (b) $ Accruing loans 90 days past due as a percent of loans % Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets % Net charge-offs $ Net charge-offs as a percent of average loans % Allowance for loan losses $ Allowance for loan losses as a percent of period-end loans % Allowance for loan losses to NPAs + accruing loans 90 days past due % Provision for loan losses $ (a) Included in restructured loans is $8.7 million in non-accrual loans. (b) Accruing loans past due 90 days or more do not include purchased impaired loans which were written down to fair value upon acquisition and accrete interest income over the remaining life of the loan. Allowance for Loan Losses Beginning Balance $ Provision for loan losses, net (c) Inrease in indemnification asset (c) - - - Charge-offs Recoveries Net charge-offs Ending Balance $ (c) The provision for loan losses is shown "net" after coverage provided by FDIC loss share agreements on covered loans.This results in an increase in the indemnification asset, which is the difference between the provision for loan losses on covered loans of $672, and the impairment ($34) on those covered loans . Net Charge-off Information Net charge-offs: Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance company loans Total net charge-offs $ Average loans: Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total average loans $ Net charge-offs to average loans: Commercial/real estate loans % Mortgage loans % Direct consumer loans % Indirect consumer loans % Finance Company loans % Total net charge-offs to average loans % 7 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Twelve Months Ended 12/31/2010 9/30/2010 12/31/2009 12/31/2010 12/31/2009 Income Statement Interest income $ Interest income (TE) Interest expense Net interest income (TE) Provision for loan losses Noninterest income excluding securities transactions Securities transactions gains/(losses) - - 7 - 69 Noninterest expense Income before income taxes Income tax expense Net income $ Pre-tax, pre-provision income (PTPP) (d) $ Noninterest Income and Noninterest Expense Service charges on deposit accounts $ Trust fees Debit card & merchant fees Insurance fees Investment & annuity fees ATM fees Secondary mortgage market operations Gain on acquisition - - - Other income Noninterest income excluding securities transactions $ Securities transactions gains/(losses) - - 7 - 69 Total noninterest income including securities transactions $ Personnel expense $ Occupancy expense (net) Equipment expense Other operating expense Amortization of intangibles Total noninterest expense $ (d)Pre-tax pre-provision profit (PTPP) is total revenue less noninterest expense, one-time merger items, and securities transactions. Management believes that PTPP is a useful financial measure because it enables investors and others to assess the Company’s ability to generate capital to cover credit losses through a credit cycle. 8 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Twelve Months Ended 12/31/2010 9/30/2010 12/31/2009 12/31/2010 12/31/2009 Period-end Balance Sheet Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans Loans held for sale Securities Short-term investments Earning assets Allowance for loan losses ) Other assets Total assets $ Noninterest bearing deposits $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total interest bearing deposits Total deposits Other borrowed funds Other liabilities Common shareholders' equity Total liabilities & common equity $ Commercial Loans/Real Estate Loans Commercial non-real estate loans $ Construction and land development loans Commercial real estate secured loans Municipal loans Lease financing Total commercial/real estate loans $ Construction and Land Development Loans Residential construction $ Commercial owner occupied Commercial non-owner occupied Land development Lots Total construction and land development loans $ Commercial Real Estate Secured Loans Commercial real estate owner occupied $ Commercial real estate non-owner occupied Total commercial real estate secured loans $ 9 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Twelve Months Ended 12/31/2010 9/30/2010 12/31/2009 12/31/2010 12/31/2009 Average Balance Sheet Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans Securities Short-term investments Earning average assets Allowance for loan losses ) Other assets Total assets $ Noninterest bearing deposits $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total interest bearing deposits Total deposits Other borrowed funds Other liabilities Common shareholders' equity Total liabilities & common equity $ 10 Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended Twelve Months Ended 12/31/2010 9/30/2010 12/31/2009 12/31/2010 12/31/2009 Average Balance Sheet Mix Percentage of earning assets/funding sources: Loans % Securities % Short-term investments % Earning average assets % Noninterest bearing deposits % Interest bearing transaction deposits % Interest bearing Public Fund deposits % Time deposits % Total deposits % Other borrowed funds % Other net interest-free funding sources -2.06
